--------------------------------------------------------------------------------

EXHIBIT 10.6
  
GUARANTY AGREEMENT
 

 
THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of August 16, 2010 by and
between each of the undersigned (each a “Guarantor” and collectively, the
“Guarantors”), and Vicis Capital Master Fund (“Vicis”), a sub-trust of Vicis
Capital Series Master Trust, a unit trust organized and existing under the laws
of the Cayman Islands.
 
R E C I T A L S
 
WHEREAS, Each Guarantor is a wholly owned subsidiary of The Amacore Group, Inc.,
a Delaware corporation (“Issuer”).
 
WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith by
and between Vicis and Issuer (as amended or modified from time to time, the
“Purchase Agreement”), Vicis has made or will make an investment (the
“Investment”) in Issuer’s 15% Senior Secured Convertible Notes due June 30, 2011
(the “Acquired Notes”).
 
WHEREAS, it is a condition precedent to Vicis’s investment in the Acquired Notes
that each Guarantor execute and deliver to Vicis a guaranty in the form hereof.
 
WHEREAS, this is the Guaranty Agreement referred to in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby agrees with Vicis as follows:
 
ARTICLE 1
DEFINITIONS
 
When used in this Guaranty, capitalized terms shall have the respective meanings
ascribed to them in the Purchase Agreement, the preamble, the recitals and as
follows:
 
1.1   Event of Default.  “Event of Default” shall have the meaning specified in
the Purchase Agreement.
 
1.2   Guaranty.  “Guaranty” shall mean this Guaranty, as the same shall be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.
 
1.3   Law.  “Law” shall mean any federal, state, local or other law, rule,
regulation or governmental requirement of any kind, and the rules, regulations,
interpretations and orders promulgated thereunder.
 
1.4   Obligations.  “Obligations” shall mean (a) the obligation to pay interest
and principal on the Acquired Notes as required by the terms thereof and the
Transaction Documents; (b) obligations associated with any renewal, extension,
refinancing, or amendment to the terms of the Acquired Notes; (c) all debts,
liabilities, obligations, covenants and agreements of the Issuer and Guarantors
to Vicis contained in the Transaction Documents; and (d) any and all other
debts, liabilities and obligations of the Guarantors and Issuer to Vicis.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5   Person.  “Person” shall mean and include an individual, partnership,
corporation, trust, unincorporated association and any unit, department or
agency of government.
 
ARTICLE 2
THE GUARANTY
 
2.1   The Guaranty.  Each Guarantor, for itself, its successors and assigns,
hereby unconditionally and absolutely guarantees to Vicis the full and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of each of the Obligations.  This is a guaranty of payment and
performance and not of collection.
 
2.2   Waivers and Consents.
 
(a)   Each Guarantor acknowledges that the obligations undertaken herein involve
the guaranty of obligations of a Person other than such Guarantor and, in full
recognition of that fact, such Guarantor consents and agrees that Vicis may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness hereof: (i) supplement, modify,
amend, extend, renew, accelerate or otherwise change the time for payment or the
other terms of the Obligations or any part thereof, including without limitation
any increase or decrease of the principal amount thereof or the rate(s) of
interest thereon; (ii) supplement, modify, amend or waive, or enter into or give
any agreement, approval or consent with respect to, the Obligations or any part
thereof, or any of the Transaction Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder; (iii) accept new or additional instruments,
documents or agreements in exchange for or relative to any of the Transaction
Documents or the Obligations or any part thereof; (iv) accept partial payments
on the Obligations; (v) receive and hold additional security or guaranties for
the Obligations or any part thereof; (vi) release, reconvey, terminate, waive,
abandon, fail to perfect, subordinate, exchange, substitute, transfer and/or
enforce any security or guaranties, and apply any security and direct the order
or manner of sale thereof as Vicis in its sole and absolute discretion may
determine; (vii) release any Person from any personal liability with respect to
the Obligations or any part thereof; (viii) settle, release on terms
satisfactory to Vicis or by operation of applicable Law or otherwise, liquidate
or enforce any Obligations and any security or guaranty in any manner, consent
to the transfer of any security and bid and purchase at any sale; and/or (ix)
consent to the merger, change or any other restructuring or termination of the
corporate existence of Issuer or any other Person, and correspondingly
restructure the Obligations, and any such merger, change, restructuring or
termination shall not affect the liability of such Guarantor or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Obligations.
 
(b)   Upon the occurrence and during the continuance of any Event of Default,
Vicis may enforce this Guaranty independently of any other remedy, guaranty or
security Vicis at any time may have or hold in connection with the Obligations,
and it shall not be necessary for Vicis to marshal assets in favor of Issuer,
any other guarantor of the Obligations or any other Person or to proceed upon or
against and/or exhaust any security or remedy before proceeding to enforce this
Guaranty.  Each Guarantor expressly waives any right to require Vicis to marshal
assets in favor of Issuer or any other Person or to proceed against Issuer or
any other guarantor of the Obligations or any collateral provided by any Person,
and agrees that Vicis may proceed against any obligor and/or the collateral in
such order as it shall determine in its sole and absolute discretion.  Vicis may
file a separate action or actions against any Guarantor, whether action is
brought or prosecuted with respect to any security or against any other Person,
or whether any other Person is joined in any such action or actions.  Each
Guarantor agrees that Vicis and Issuer may deal with each other in connection
with the Obligations or otherwise, or alter any contracts or agreements now or
hereafter existing between them, in any manner whatsoever, all without in any
way altering or affecting the security of this Guaranty.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)   The rights of Vicis hereunder shall be reinstated and revived, and the
enforceability of this Guaranty shall continue, with respect to any amount at
any time paid on account of the Obligations which thereafter shall be required
to be restored or returned by Vicis upon the bankruptcy, insolvency or
reorganization of any Person, all as though such amount had not been paid.  The
rights of Vicis created or granted herein and the enforceability of this
Guaranty shall remain effective at all times to guarantee the full amount of all
the Obligations even though the Obligations, including any part thereof or any
other security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against Issuer or any other guarantor of the
Obligations and whether or not Issuer or any other guarantor of the Obligations
shall have any personal liability with respect thereto.
 
(d)   To the extent permitted by applicable law, each Guarantor expressly waives
any and all defenses now or hereafter arising or asserted by reason of:  (i) any
disability or other defense of Issuer or any other guarantor for the Obligations
with respect to the Obligations (other than full payment and performance of all
of the Obligations); (ii) the unenforceability or invalidity of any security for
or guaranty of the Obligations or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations; (iii) the
cessation for any cause whatsoever of the liability of Issuer or any other
guarantor of the Obligations (other than by reason of the full payment and
performance of all Obligations); (iv) any failure of Vicis to marshal assets in
favor of Issuer or any other Person; (v) any failure of Vicis to give notice of
sale or other disposition of collateral to Issuer or any other Person or any
defect in any notice that may be given in connection with any sale or
disposition of collateral; (vi) any failure of Vicis to comply with applicable
Laws in connection with the sale or other disposition of any collateral or other
security for any Obligation, including, without limitation, any failure of Vicis
to conduct a commercially reasonable sale or other disposition of any collateral
or other security for any Obligation; (vii) any act or omission of Vicis or
others that directly or indirectly results in or aids the discharge or release
of Issuer or any other guarantor of the Obligations, or of any security or
guaranty therefor by operation of Law or otherwise; (viii) any Law which
provides that the obligation of a surety or guarantor must neither be larger in
amount nor in other respects more burdensome than that of the principal or which
reduces a surety’s or guarantor’s obligation in proportion to the principal
obligation; (ix) any failure of Vicis to file or enforce a claim in any
bankruptcy or other proceeding with respect to any Person; (x) the election by
Vicis, in any bankruptcy proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code; (xi)
any extension of credit or the grant of any lien under Section 364 of the United
States Bankruptcy Code; (xii) any use of collateral under Section 363 of the
United States Bankruptcy Code; (xiii) any agreement or stipulation with respect
to the provision of adequate protection in any bankruptcy proceeding of any
Person; (xiv) the avoidance of any lien or security interest in favor of Vicis
for any reason; (xv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Obligations (or any interest thereon)
in or as a result of any such proceeding; or (xvi) any action taken by Vicis
that is authorized by this Section or any other provision of any Transaction
Document.  Until all of the Obligations have been paid in full, each Guarantor
expressly waives all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(e)   Each Guarantor represents and warrants to Vicis that it has established
adequate means of obtaining from Issuer, on a continuing basis, financial and
other information pertaining to the business, operations and condition
(financial and otherwise) of Issuer and its assets and properties.  Each
Guarantor hereby expressly waives and relinquishes any duty on the part of Vicis
(should any such duty exist) to disclose to such Guarantor any matter, fact or
thing related to the business, operations or condition (financial or otherwise)
of Issuer or its assets or properties, whether now known or hereafter known by
Vicis during the life of this Guaranty.  With respect to any of the Obligations,
Vicis need not inquire into the powers of Issuer or agents acting or purporting
to act on its behalf, and all Obligations made or created in good faith reliance
upon the professed exercise of such powers shall be guaranteed hereby.
 
(f)   This is a continuing guaranty and shall remain in full force and effect as
to all of the Obligations until all amounts owing by Issuer to Vicis on the
Obligations shall have been paid in full.
 
(g)   Each Guarantor expressly waives any claim for reimbursement, contribution,
indemnity or subrogation which such Guarantor may have against Issuer as a
guarantor of the Obligations and any other legal or equitable claim against
Issuer arising out of the payment of the Obligations by such Guarantor or from
the proceeds of any collateral for this Guaranty, until all amounts owing to
Vicis under the Obligations shall have been paid in full and all commitments to
lend have been terminated or expired.  In furtherance, and not in limitation, of
the foregoing waiver, until all amounts owing to Vicis under the Obligations
shall have been paid in full, each Guarantor hereby agrees that no payment by
such Guarantor pursuant to this Guaranty shall constitute such Guarantor a
creditor of Issuer.  Until all amounts owing to Vicis under the Obligations
shall have been paid in full, each Guarantor shall not seek any reimbursement
from Issuer in respect of payments made by such Guarantor in connection with
this Guaranty, or in respect of amounts realized by Vicis in connection with any
collateral for the Obligations, and each Guarantor expressly waives any right to
enforce any remedy that Vicis now has or hereafter may have against any other
Person and waives the benefit of, or any right to participate in, any collateral
now or hereafter held by Vicis.  No claim which any Guarantor may have against
any other guarantor of any of the Obligations or against Issuer, to the extent
not waived pursuant to this Section, shall be enforced nor any payment accepted
until the Obligations are paid in full and all such payments are not subject to
any right of recovery.
 
 
-4-

--------------------------------------------------------------------------------

 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF GUARANTOR
 
Each Guarantor hereby represents and warrants to Vicis as follows:
 
3.1   Authorization.  Such Guarantor is duly and validly organized and existing
under the laws of the state of its organization, has the corporate power to own
its owned assets and properties and to carry on its business, and is duly
licensed or qualified to do business in all jurisdictions in which failure to do
so would have a material adverse effect on its business or financial
condition.  The making, execution, delivery and performance of this Guaranty,
and compliance with its terms, have been duly authorized by all necessary
corporate action of such Guarantor.
 
3.2   Enforceability.  This Guaranty is the legal, valid and binding obligation
of such Guarantor, enforceable against such Guarantor in accordance with its
terms.
 
3.3   Absence of Conflicting Obligations.  The making, execution, delivery and
performance of this Guaranty, and compliance with its terms, do not violate any
existing provision of Law; the organizational or charter documents of such
Guarantor; or any agreement or instrument to which such Guarantor is a party or
by which it or any of its assets is bound.
 
3.4   Consideration for Guaranty.  Such Guarantor acknowledges and agrees with
Vicis that but for the execution and delivery of this Guaranty by such
Guarantor, Vicis would not have acquired the Acquired Notes.  Such Guarantor
acknowledges and agrees that the proceeds of the sale of the Acquired Notes will
result in significant benefit to such Guarantor who is a wholly owned subsidiary
of Issuer and will benefit from the use of such proceeds.
 
ARTICLE 4
COVENANTS OF THE GUARANTOR
 
4.1   Actions by Guarantor.  Each Guarantor shall not take or permit any act, or
omit to take any act, that would:  (a) cause Issuer to breach any of the
Obligations; (b) impair the ability of Issuer to perform any of the Obligations;
or (c) cause an Event of Default under the Purchase Agreement.
 
4.2   Reporting Requirements.  Each Guarantor shall furnish, or cause to be
furnished, to Vicis such information respecting the business, assets and
financial condition of such Guarantor as Vicis may reasonably request.
 
ARTICLE 5
MISCELLANEOUS
 
5.1   Expenses and Attorneys’ Fees.  Each Guarantor shall pay all reasonable
fees and expenses incurred by Vicis, including the reasonable fees of counsel,
in connection with the protection or enforcement of its rights under this
Guaranty, including without limitation the protection and enforcement of such
rights in any bankruptcy, reorganization or insolvency proceeding involving
Issuer or such Guarantor, both before and after judgment.
 
 
-5-

--------------------------------------------------------------------------------

 
 
5.2   Revocation.  This is a continuing guaranty and shall remain in full force
and effect as to a Guarantor until Vicis receives written notice of revocation
signed by such Guarantor.  Upon revocation by written notice, this Guaranty
shall continue in full force and effect as to all Obligations contracted for or
incurred before revocation, and as to them Vicis shall have the rights provided
by this Guaranty as if no revocation had occurred.  Any renewal, extension, or
increase in the interest rate(s) of any such Obligation, whether made before or
after revocation, shall constitute an Obligation contracted for or incurred
before revocation.  Obligations contracted for or incurred before revocation
shall also include credit extended after revocation pursuant to commitments made
before revocation.
 
5.3   Assignability; Successors.  Each Guarantor’s rights and liabilities under
this Guaranty are not assignable or delegable, in whole or in part, without the
prior written consent of Vicis.  The provisions of this Guaranty shall be
binding upon each Guarantor, its successors and permitted assigns and shall
inure to the benefit of Vicis, its successors and assigns.
 
5.4   Survival.  All agreements, representations and warranties made herein or
in any document delivered pursuant to this Guaranty shall survive the execution
and delivery of this Guaranty and the delivery of any such document.
 
5.5   Governing Law.  This Guaranty and the rights of the parties hereunder
shall be governed in all respects by the laws of the State of New York wherein
the terms of this Guaranty were negotiated, without regard to the conflicts of
laws thereof.
 
5.6   Execution; Headings.  This Guaranty may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.  The article and section headings in this Guaranty are
inserted for convenience of reference only and shall not constitute a part
hereof.
 
5.7   Notices.  All notices, requests and demands to or upon Vicis or Guarantor
(to be delivered care of Issuer) shall be delivered in the manner set forth in
Section 10.6 of the Purchase Agreement.
 
5.8   Amendment.  No amendment of this Guaranty shall be effective unless in
writing and signed by each Guarantor and Vicis.
 
5.9   Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Guaranty in such jurisdiction or affecting the
validity or enforceability of any provision in any other jurisdiction.
 
5.10   Taxes.  If any transfer or documentary taxes, assessments or charges
levied by any governmental authority shall be payable by reason of the
execution, delivery or recording of this Guaranty, each Guarantor shall pay all
such taxes, assessments and charges, including interest and penalties, and
hereby indemnifies Vicis against any liability therefor.
 
 
-6-

--------------------------------------------------------------------------------

 
 
5.11   WAIVER OF RIGHT TO JURY TRIAL.  EACH GUARANTOR ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS GUARANTY WOULD BE BASED UPON
DIFFICULT AND COMPLEX ISSUES AND, THEREFORE, EACH GUARANTOR AGREES THAT ANY
LAWSUIT ARISING OUT OF ANY SUCH CONTROVERSY SHALL BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
5.12   SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.  AS A MATERIAL INDUCEMENT
TO VICIS TO ENTER INTO THIS TRANSACTION:
 
EACH GUARANTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING TO
OR ARISING OUT OF THIS GUARANTY OR THE OTHER DOCUMENTS EXECUTED IN CONNECTION
HEREWITH MAY BE BROUGHT ONLY IN COURTS OF THE CITY AND STATE OF NEW YORK OR THE
FEDERAL COURTS LOCATED IN THE CITY AND STATE OF NEW YORK AND GUARANTOR CONSENTS
TO THE JURISDICTION OF SUCH COURTS.  EACH GUARANTOR WAIVES ANY OBJECTION IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH COURT AND ANY RIGHT IT MAY HAVE
NOW OR HEREAFTER HAVE TO CLAIM THAT ANY SUCH ACTION OR PROCEEDING IS IN AN
INCONVENIENT COURT; AND
 
Guarantor consents to the service of process in any such action or proceeding by
certified mail sent to the address specified in Section 5.7. Nothing contained
herein shall affect the right of Vicis to serve process in any other manner
permitted by law or to commence an action or proceeding in any other
jurisdiction.
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the undersigned have executed this Guaranty as of the day and
year first above written.
 
AMACORE DIRECT MARKETING, INC.
 
By: _____________________________
       Name:
       Title:
US HEALTH BENEFITS GROUP, INC.
 
By: _____________________________
       Name:
       Title:
   
LIFEGUARD BENEFIT SERVICES, INC.
 
By: _____________________________
       Name:
       Title:
US HEALTHCARE PLANS, INC.
 
By: _____________________________
       Name:
       Title:
   
JRM BENEFITS CONSULTANTS, LLC
 
By: _____________________________
       Name:
       Title:
ON THE PHONE, INC.
 
By: _____________________________
       Name:
       Title:



 


 
 
 
 
 
 
Signature Page to Guaranty
 
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTANCE BY VICIS
 
This Guaranty Agreement is accepted by Vicis Capital Master Fund.
 
 

 
VICIS CAPITAL MASTER FUND
    By:  Vicis Capital LLC
         
 
By:
_____________________________       Name        Title           



 
 
 
 
 
 
 
 
Acceptance Page to Guaranty
 

--------------------------------------------------------------------------------